Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 3, 2018

                                        No. 04-18-00495-CV

                                          Patrick MINOR,
                                              Appellant

                                                 v.

                                         Benjamin MAYO,
                                             Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-11603
                            Honorable David Peeples, Judge Presiding


                                          ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

           Appellant’s motion for reconsideration is DENIED.


It is so ORDERED on December 3, 2018.

                                                PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court